Case 1:16-cv-00917-LEK-DJS Document 146-25 Filed 04/06/20 Page 1 of 7




  EXHIBIT S25 TO DECLARATION OF
STEPHEN G. SCHWARZ IN SUPPORT OF
  PLAINTIFFS’ MOTION FOR CLASS
          CERTIFICATION
Case 1:16-cv-00917-LEK-DJS Document 146-25 Filed 04/06/20 Page 2 of 7
Case 1:16-cv-00917-LEK-DJS Document 146-25 Filed 04/06/20 Page 3 of 7
Case 1:16-cv-00917-LEK-DJS Document 146-25 Filed 04/06/20 Page 4 of 7
Case 1:16-cv-00917-LEK-DJS Document 146-25 Filed 04/06/20 Page 5 of 7
Case 1:16-cv-00917-LEK-DJS Document 146-25 Filed 04/06/20 Page 6 of 7
Case 1:16-cv-00917-LEK-DJS Document 146-25 Filed 04/06/20 Page 7 of 7
